USCA4 Appeal: 21-1666      Doc: 22         Filed: 07/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1666


        SABRINA R. BROWN,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:21-cv-00069-RAJ-LRL)


        Submitted: June 27, 2022                                          Decided: July 22, 2022


        Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Mark J. Favaloro, FAVALORO LAW, Virginia Beach, Virginia, for
        Appellant. Raj Parekh, Acting United States Attorney, Alexandria, Virginia, Garry D.
        Hartlieb, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1666      Doc: 22          Filed: 07/22/2022     Pg: 2 of 3




        PER CURIAM:

               Sabrina R. Brown appeals the district court’s order granting the Government’s

        motion to dismiss her complaint pursuant to the Federal Tort Claims Act, 28 U.S.C.

        §§ 1346(b), 2671-80 (“FTCA”).        Brown argues that Portsmouth Community Health

        Center, Inc. (“PCHC”), was not deemed a federal entity when one of its nurse practitioners

        allegedly committed malpractice in 2016, that PCHC failed to disclose its status as a federal

        entity, and that such failure tolls the statute of limitations under the FTCA. Brown also

        contends that her filing of a state action was sufficient to satisfy the FTCA’s administrative

        exhaustion requirement and that her claim is preserved under 28 U.S.C. § 2679(d)(5).

               We review de novo a district court’s order granting a motion to dismiss under Fed.

        R. Civ. P. 12(b)(6), “accept[ing] the factual allegations of the complaint as true and

        constru[ing] them in the light most favorable to the nonmoving party.” Rockville Cars,

        LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). Similarly, on appeal from a

        motion to dismiss under Fed. R. Civ. P. 12(b)(1), “we review the district court’s factual

        findings with respect to jurisdiction for clear error and the legal conclusion that flows

        therefrom de novo.” In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014)

        (cleaned up).

               We have carefully reviewed the parties’ briefs and the joint appendix and find no

        reversible error because Brown did not exhaust her administrative remedies. To the extent

        that Brown asks us to decide any future applicability of 28 U.S.C. § 2679(d)(5), she did

        not raise that issue in the district court, so it is not properly before us. Accordingly, we

        affirm the district court’s judgment. Brown v. United States, No. 2:21-cv-00069-RAJ-LRL

                                                      2
USCA4 Appeal: 21-1666      Doc: 22        Filed: 07/22/2022     Pg: 3 of 3




        (E.D. Va. May 10, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    3